Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Prior art vapor cell arrays are known to be formed with etched silicon between glass plates, the array being formed as the individual vapor cells are formed.  See Microfabricated atomic vapor cell arrays for magnetic field measurements, S. Woetzel et al., Review of Scientific Instruments 82 (2011).  Arrays formed in this way are also known to be diced into individual vapor cells and reassembled into new arrays having a desired structure (See Ramirez-Serrano et al., US 2021/0114926, page 5, paragraphs [0038]-[0040] and page 6, paragraph [0050]; also see Amarloo et al., US 11,313,926, teaching varied vapor cell arrays), wherein the vapor cells may be coated in epoxy (See Ramirez-Serrano et al., page 6, paragraph [0048]).  However, while alignment jigs of some sort may have been obvious, there is no specific motivation in the prior art to orient the individual vapor cells into an array joined with a bonding material, such as epoxy, using an aligning jig removed after applying a film to the cells, inserting into a mold with the film attached, injecting bonding material between the cells in the mold, and removing the film, such as is claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746